Washington Mutual Investors Fund 1101 Vermont Avenue, NW Washington, DC 20005 Telephone (202) 842-5665 For period ending 01/31/10 File number 811-4653 77C.The Board of Directors of the Washington Mutual Investors Fund presented several proposals to its shareholders.These measures were designed to increase investment flexibility, streamline fund administration and reduce expenses.The fund’s shareholder meeting was held November 24, 2009. The results of the proposals submitted to vote for the Washington Mutual Investors Fund are as follows: Election of Directors: Director Votes For Votes Withheld Nariman Farvardin Barbara Hackman Franklin Mary Davis Holt R. Clark Hooper James H. Lemon, Jr. Harry J. Lister James C. Miller III Donald L. Nickles William J. Shaw J. Knox Singleton Jeffrey L. Steele Lydia W. Thomas Approval of an agreement to reorganize the fund from a Maryland Corporation into a Delaware Statutory Trust: Votes For Votes Against Votes Abstaining* Approval to update the fund’s fundamental investment policies: a. Policy regarding borrowing b. Policy regarding issuance of senior securities c. Policy regarding underwriting d. Policy regarding investments in real estate or commodities e. Policy regarding lending f. Policy regarding industry concentration g. Policy regarding maintaining a fully invested portfolio h. The elimination of certain policies Votes For Votes Against Votes Abstaining* 3a. 3b. 3c. 3d. 3e. 3f. 3g. 3h. Approval of a policy allowing Capital Research and Management Company to appoint subsidiary advisers to manage the day-to-day investment activities of the fund without additional shareholder approval: Votes For Votes Against Votes Abstaining* Approval of amendments to the fund’s Investment Advisory Agreement with Capital Research and Management Company: Votes For Votes Against Votes Abstaining* Approval of a form of Subsidiary Agreement and appointment of subsidiary advisor(s) for the fund: Votes For Votes Against Votes Abstaining* Shareholder proposal regarding genocide-free investing: Votes For Votes Against Votes Abstaining* *Includes broker non-votes.
